UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7696


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

TERRANCE BRADLEY THOMPSON,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.  Lacy H. Thornburg,
District Judge. (1:07-cr-00033-LHT-12)


Submitted:    May 28, 2009                    Decided:   June 3, 2009


Before WILKINSON, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Claire J. Rauscher, Executive Director, Matthew R. Segal,
Assistant Federal Public Defender, Asheville, North Carolina;
Tanzania   Cannon-Eckerle,   Charlotte,  North  Carolina,   for
Appellant. Amy Elizabeth Ray, Assistant United States Attorney,
Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Terrance Bradley Thompson appeals the district court’s

orders denying his motion for modification of sentence pursuant

to 18 U.S.C. § 3582(c)(2) (2006) and denying his amended motion

for reconsideration.          Thompson argues that the district court

erred by failing to reduce his sentence based on Amendment 706

of     the   Guidelines.      See   U.S.     Sentencing    Guidelines       Manual

(“USSG”) § 2D1.1(c) (2007 & Supp. 2008); USSG App. C Amend. 706.

As we recently observed, “Amendment 706 . . . amended § 2D1.1 of

the     Sentencing    Guidelines    by       reducing   the     offense     levels

associated with crack cocaine quantities by two levels.”                    United

States v. Hood, 556 F.3d 226, 232 (4th Cir. 2009).                        “Because

[Thompson’s]      240-month    Guidelines       sentence      was   based   on     a

statutory minimum and USSG § 5G1.1(b), it was not based on a

sentencing range lowered by Amendment 706 . . . .”                  Id. at 233.

The fact that the district court reduced Thompson’s sentence for

substantial assistance under 18 U.S.C. § 3553(e) (2006) and Fed.

R. Crim. P. 35 is irrelevant to the applicability of Amendment

706.     Hood, 556 F.3d at 234.          Accordingly, we deny Thompson’s

motion for appointment of counsel and affirm the decision of the

district     court.    We   dispense     with   oral    argument    because      the




                                         2
facts   and   legal    contentions   are   adequately   presented    in   the

materials     before   the   court   and   argument   would   not   aid   the

decisional process.

                                                                    AFFIRMED




                                      3